DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in JAPAN on 06/07/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/06/2020 is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Multilayer Ceramic Electronic Component with Ni/Sn Plating, Glass Component, and Semiconducting Layer”.
Claim Objections
Claims 1, 2-7, and 15-16 are objected to because of the following informalities:  
“the ceramic layers” in Claim 1 should be “the plurality of stacked ceramic layers.”
“about” in Claims 2-4 should be removed as it contains indefinite language. 
“a second external electrode provided at least on a portion of the second main surface” in Claim 1 should be “a second external electrode provided at least on another portion of the second main surface.”
“ a portion of the second external electrode that is located on the portion of the second main surface” in Claim 1 should be “a portion of the second external electrode that is located on the another portion of the second main surface.”
“the first plating layer … the semiconductor layer” and “the second plating layer … the semiconductor layer” in Claim 5 should be “ the first plating layer … the first semiconductor layer” and “the second plating layer … the second semiconductor layer.”
“the second external electrode … a portion of the first main surface” and “a portion of the second external electrode that is located on the portion of the first main surface” in Claim 6 should be “the second external electrode … another portion of the first main surface” and “a portion of the second external electrode that is located on the another portion of the first main surface.”
“a portion of the first lateral surface and on a portion of the second lateral surface … a portion of the first external electrode that is located on the portion of the second lateral surface … a portion of the second external electrode that is located on the portion of the first lateral surface … a portion of the second external electrode that is located on the portion of the second lateral surface ” in Claim 7 should be “another portion of the first lateral surface and on another portion of the second lateral surface …  another portion of the first external electrode that is located on the another portion of the second lateral surface … a portion of the second external electrode that is located on the another portion of the first lateral surface … another portion of the second external electrode that is located on the another portion of the second lateral surface ”
“a conductive resin layer” in Claim 15 should be “the conductive resin layer”
“a portion the first semiconductor layer .. the portion of the second main surface” in Claim 16 should  be “a portion of the first semiconductor layer … the another portion of the second main surface”
  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Claims 1-7, and 9-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung (KR1020150031908) in view of OH (US20130170095) in further view of MORI (US20150084487).
Regarding Claim 1,  Chung teaches, in Fig. 2, a multilayer ceramic electronic component (100) comprising: a stacked body (110) including: a plurality of stacked ceramic layers (111); a plurality of internal electrode layers (121,122) stacked on the ceramic layers; a first main surface (top, Fig. 1) and a second main surface (bottom, Fig. 1) opposite to each other in a height direction; a first lateral surface (Fig. 1, left) and a second lateral surface (Fig. 1, right) opposite to each other in a width direction orthogonal or substantially orthogonal to the height direction (Fig. 1); and a first end surface (area where 131 is located) and a second end surface (area where 132 is located) opposite to each other in a length direction orthogonal or substantially orthogonal to the height direction and the width direction (Fig. 1); a first external electrode (131) provided at least on a portion of the second main surface and on the first end surface (Fig. 1); and a second external electrode (132) provided at least on a portion of the second main surface and on the second end surface (Fig 1); wherein the plurality of internal electrode layers includes: a first internal electrode layer (121) exposed at the first end surface where the first internal electrode layer is electrically connected to the first external electrode 
OH discloses a first and second semiconducting layer (22) ([0024]) (since conductive resin would be semiconducting).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ceramic electronic component as disclosed by Chung with the semiconducting layer as disclosed by OH in order to provide a buffer against the stress that occurs due to heat or shock transferred from an outside (OH, [0025]).
Mori discloses the first and second underlaying layer (121) includes a glass component ([0059]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ceramic electronic component as disclosed by Chung and OH with the glass component as disclosed by Mori in order to prevent or reduce  
occurrence of a crack in an element assembly caused by tensile stress (Mori, [0023]).
Regarding Claim 2, Chung, OH, and Mori teaches a dimension of a portion of the first semiconductor layer (140) that is located between the first plating layer and the stacked body in the length direction is larger than about 1/2 of a thickness (see Chung, Fig. 2) of the first plating layer (131c); and a dimension of a portion of the second semiconductor layer (140) that is located between the second plating layer and the stacked body in the length direction is larger than about 1/2 of a thickness (see Chung, Fig. 2) of the second plating layer (132c) (see Chung, Fig. 2)
Regarding Claim 3. Chung, OH, and Mori teaches the multilayer ceramic electronic component according to claim 1, wherein where Lm denotes a dimension of the stacked body in the length direction (Chung, not labeled, take as the size of the component in the L direction): a dimension of a portion of the first semiconductor layer (140 left top , Chung)  that is located between the first plating layer and the stacked body in the length direction (there is no portion which would have zero value in Chung)  is smaller than about Lm/3 (implicit in Chung since 0 < L); and a dimension of a portion of the second semiconductor layer (140 right top, Chung) that is located between the second plating layer and the stacked body in the length direction (there is no portion which would have zero value in Chung)  is smaller than about Lm/3 (implicit in Chung since 0 <L).
Regarding Claim 4, Chung, OH, and Mori teaches the stacked body includes: an inner layer section (middle portion) including the plurality of internal electrode layers (Chung, Fig. 2); and a plurality of outer layer sections (top and bottom portion) that sandwich the inner layer section in a stacking direction (Chung, Fig. 2); and a thickness of each of the first semiconductor layer and the second semiconductor layer (140) in the height direction is smaller than about 2/3 of a thickness of each of the plurality of outer layer sections in the height direction (Chung, Fig. 2)(visually this limitation is met).
   Regarding Claim 5. Chung, OH, and Mori teaches the multilayer ceramic electronic component according to claim 1, wherein the first plating layer includes: a Ni plating layer 
OH discloses the first plating layer (23) and second plating layer (24) covering an exposed portion of the semiconducting layer (22) (OH, Fig. 2).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ceramic electronic component as disclosed by Chung, OH, and Mori with the plating layer covering the exposed portion of the semiconducting layer as disclosed by OH in order to further protect the semiconducting layer from external stress as it is known in the art.  
Regarding Claim 6. Chung, OH, and Mori teaches the multilayer ceramic electronic component according to claim 1, wherein the first external electrode is further provided on a portion of the first main surface; the second external electrode is further provided on a portion of the first main surface (Chung, Fig. 1, Fig. 2); a third semiconductor layer (Chung, 140 bottom) is provided at an interface between the stacked body and a portion of the first external electrode that is located on the portion of the first main surface; and a fourth semiconductor layer (Chung, 140 bottom) is provided at an interface between the stacked body and a portion of the second external electrode that is located on the portion of the first main surface (Chung, Fig. 1, Fig. 2).
Regarding Claim 7, Chung, OH, and Mori teaches, in Fig. 1, the first external electrode (131) is further provided on a portion of the first lateral surface and on a portion of the second lateral surface (Chung, Fig. 1); the second external electrode (132) is further provided on a portion of the first lateral surface and on a portion of the second lateral surface (Chung, Fig. 1); 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ceramic electronic component as disclosed by Chung, OH, and Mori with the 3rd-6th semiconductor layers as disclosed by Mori in order to further protect the ceramic body from external influences as it is known in the art.  
Regarding Claim 9. Chung, OH, and Mori teaches the multilayer ceramic electronic component according to claim 1, wherein the multilayer ceramic electronic component is a capacitor defined by a capacitance between the first external electrode and the second external electrode (Chung, Background Art).
Regarding Claim 10. Chung, OH, and Mori teaches the multilayer ceramic electronic component according to claim 1, wherein each of the plurality of stacked ceramic layers includes a dielectric material (Chung, page 10 paragraph 3).
Regarding Claim 11. Chung, OH, and Mori teaches the multilayer ceramic electronic component according to claim 10, wherein each of the plurality of stacked ceramic layers is one 
Regarding Claim 12. Chung, OH, and Mori teaches the multilayer ceramic electronic component according to claim 1, wherein each of the plurality of internal electrode layers is parallel or substantially parallel to a mounting surface of the multilayer ceramic electronic component (Chung, Fig. 1, Fig. 2)(most ceramic components are mounted on the bottom surface so the mounting surface would be parallel to internal layer when placed).
Regarding Claim 13. Chung, OH, and Mori teaches the multilayer ceramic electronic component according to claim 1, wherein the first internal electrode layer includes: a first facing electrode portion (Chung Fig. 2, 131 middle area) that faces the second internal electrode layer (see Fig. 2); and a first leading electrode portion (131 side area, Chung, Fig. 2) that is exposed at the first end surface (see Fig. 2); and the second internal electrode layer includes: a second facing electrode portion (Chung Fig. 2, 132 middle area) that faces the first internal electrode layer (see Fig. 2); and a second leading electrode portion(132 side area, Chung, Fig. 2) that is exposed at the second end surface (see Fig. 2).
Regarding Claim 14. Chung, OH, and Mori teaches the multilayer ceramic electronic component according to claim 1, wherein each of the first underlying electrode layer and the second underlying electrode layer includes at least one selected from a baked layer, a conductive resin layer, and a thin film layer (OH, [0024]).
Regarding Claim 15. Chung, OH, and Mori teaches the multilayer ceramic electronic component according to claim 14, wherein each of the first underlying electrode layer and the second underlying electrode layer is a conductive resin layer that includes a thermosetting resin and metal (OH, [0024], crosslinking to harden is a property of thermosetting resin).
Regarding Claim 16, Chung, OH, and Mori teaches asperity (property/function of structure/material) is provided on an entire surface of a portion of the first semiconductor layer that is located on the portion of the second main surface and on an entire surface of a portion of 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung, OH, and Mori in view of Akazawa (US2012/0188684).
Regarding Claim 8. Chung, OH, and Mori teaches the multilayer ceramic electronic component according to claim 1,  but does not teach the plurality of internal electrode layers further includes at least one floating internal electrode layer that is not electrically connected to either the first external electrode or the second external electrode.
Akazawa teaches, in Fig. 2, the plurality of internal electrode layers ( 3,4,5) further includes at least one floating internal electrode layer (5) that is not electrically connected to either the first external electrode or the second external electrode (Fig. 2)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ceramic component as disclosed by Chung, OH, and Mori with the floating internal electrode layer as disclosed by Akazawa in order to reduce a level of voltage substantially applied to the internal electrodes and increase overall voltage by an amount equal to a reduction in voltage load on the internal electrodes as it is known in the art (Lee, US20130250472,[0078])  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is presented in the Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMED AZAM whose telephone number is (571)270-0593.  The examiner can normally be reached on Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MA/Examiner, Art Unit 2848                                                                                                                                                                                                        
/Timothy J. Dole/Supervisory Patent Examiner, Art Unit 2848